                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8    OPTRONIC TECHNOLOGIES, INC,                       Case No.16-cv-06370-EJD (VKD)
                                                      Plaintiff,
                                   9
                                                                                          ORDER SETTING HEARING ON
                                                v.                                        JOINT DISCOVERY LETTER BRIEF
                                  10
                                                                                          RE SUBJECT MATTER WAIVER OF
                                  11    NINGBO SUNNY ELECTRONIC CO.,                      PRIVILEGE RE FTC INQUIRY
                                        LTD., et al.,
                                  12                                                      Re: Dkt. No. 173
Northern District of California




                                                      Defendants.
 United States District Court




                                  13

                                  14          The Court sets a hearing on the parties’ Joint Discovery Letter Brief re Subject Matter

                                  15   Waiver of Privilege re FTC Inquiry (Dkt. No. 173) for October 23, 2018, 10:00 a.m., to coincide

                                  16   with the hearing on plaintiff’s Motion for Sanctions (Dkt. No. 148). By October 12, 2018,

                                  17   defendants shall submit for in camera review unredacted copies of the five emails identified by

                                  18   plaintiff at footnote 5 of the Joint Discovery Letter, i.e., SMRH-0001063, 0001065, 0001090,

                                  19   0001094 and 0001098.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 9, 2018

                                  22

                                  23
                                                                                                   VIRGINIA K. DEMARCHI
                                  24                                                               United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
